Citation Nr: 0400382	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted a 70 percent disability 
evaluation for post-traumatic stress disorder. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by no more than 
severe occupational impairment with near-continuous 
depression.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 70 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the December 2002 statement of the case, the RO provided the 
veteran with the General Rating Formula for Mental Disorders.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a July 2001 letter, under a heading entitled 
"What we will do," the RO indicated that it would obtain 
treatment records from VA medical facilities and, if the 
veteran gave authorization, it would request any private 
medical records identified by the veteran.  Clearly, the 
veteran was informed of what records the RO would get and of 
his responsibility for providing the information the RO would 
need to obtain relevant records.  See Quartuccio, supra.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

VA outpatient treatment records from April 2001 to November 
2002 show continuing treatment for the veteran's post-
traumatic stress disorder.  In a May 2001 VA outpatient 
treatment report, the veteran complained that he had been 
depressed for years, and that his depression had increased in 
the prior two months since he had been contacted by a Vietnam 
buddy and had attended a reunion.  He reported a loss of 
interest in activities and feelings of hopelessness.  He 
stated that he was able to distract himself and enjoyed 
activities at times.  He was verbal about a deep pain inside 
at times since returning from Vietnam.  He reported that he 
was worried that it would not go away.  He complained of 
anxiousness often.  He denied a history of panic attacks.  He 
requested that his significant other join the interview and 
stated that she was very supportive.  The veteran reported 
having sleep problems and that he would get about two to 
three hours of restless sleep per night on average.  He 
complained of nightmares related to combat about three times 
per week, and flashbacks related to combat, especially after 
a triggering event such as a helicopter.  He avoided talking 
about Vietnam combat experience and stated that he avoided 
other veterans for years until recently.  He complained of 
difficulty falling asleep, feelings of anger, difficulty 
concentrating, hypervigilance, and a sense of a foreshortened 
future.

He denied suicidal ideations, past or current violence, 
child, elder, or partner abuse.  He reported being in a 
significant relationship for two years, and that he lived 
with his significant other and her two sons.  He noted 
working full-time at his own construction business.  The 
examiner noted that the veteran had adequate dress and 
grooming, psychomotor agitation, hand wringing, and toe 
tapping.  Eye contact was good.  His attitude was cooperative 
and polite.  The volume of his speech was normal, with a 
normal rate and rhythm.  His affect was labile, and he was 
tearful at times during the interview.  He was alert and 
oriented to date and time, place, person, and situation.  His 
immediate recall was intact, and he had impaired 
concentration.  He was able to recall two of three items 
after serial 7's.  His emotional insight was intact, his flow 
of thought was normal, he had feelings of guilt related to 
surviving Vietnam, and feelings of hopelessness.  He had no 
suicidal or homicidal ideation.

He had normal perception, his mood was dysphoric, he had 
intact long term and remote memory, he had intact abstract 
thinking, and intact judgment.  His Global Assessment of 
Functioning (GAF) score was a 51.  

In a June 2001 VA outpatient treatment report, the veteran 
reported suffering from decreased concentration and a short-
term memory problem.  He reported having a low mood, 
intrusive recollections of combat, and poor sleep.  The 
examiner entered an assessment of Axis 4 severe, problems 
with occupation, chronic mental illness.  His GAF score was a 
40.  

In an August 2001 VA outpatient treatment report, the veteran 
reported similar symptoms as before, including short-term 
memory problems.  He reported forgetting how to get home at 
one point several weeks prior.  His GAF score was 40.

In an August 2001 VA neuropsychology evaluation, the examiner 
noted that the veteran's testing results indicated low 
average immediate attention span with variable sustained 
attention/concentration.  His verbal learning characteristics 
were consistent with his poor immediate attention span.  
Across five learning trials his performance gradually 
improved to within average range, however inefficient.  His 
immediate and delayed free recall were in the low average 
range.  Results of personality assessment  (PAI) indicated 
that he was reporting significant emotional distress with 
anxiety and depression symptoms including vegetative symptoms 
likely to affect cognitive efficiency.  He endorsed items 
reflecting preoccupation with traumatic events in his life.

In a January 2002 VA outpatient treatment report, the veteran 
reported that he was doing okay, maybe better than before.  
Often times he was teary-eyed and hypersensitive to 
sentimental feelings.  He continued to avoid confrontational 
situations and continued to isolate himself.  He reported 
being a little more calm and less anxious than before, and 
sleeping about five to six hours per night with less vivid 
nightmares.  He denied suicidal or homicidal ideations, he 
was alert and oriented times three, and his GAF score was a 
40.

In an April 2002 VA examination report, the veteran reported 
that he was scared to attend the examination by himself so he 
brought his girlfriend with him.  He reported that he was a 
general contractor and that he had a lot of problems at work 
and could not deal with clients.  He would not answer phones 
and would just want to run away.  He reported struggling at 
work.  The examiner noted that there was evidence of 
impairment of the veteran's thought processes and 
communication.  There was evidence of paranoid delusions in 
that he did not trust people.  He had visual and auditory 
hallucinations, described by the veteran as seeing or hearing 
things such as people dying that reminded him of Vietnam.  
There was no inappropriate behavior.  There were no suicidal 
or homicidal ideations.  His ability to maintain personal 
hygiene and his ability to maintain other basic daily needs 
was fair.  He was oriented to person, place, and time.  He 
was able to recall one out of three items at three and five 
minutes.  There was no ritualistic behavior but he was 
obsessive about his Vietnam experiences.  Rate and flow of 
speech were sometimes slow but there were no irrelevant, 
obscure or illogical speech patterns.  There was no present 
evidence of acute panic attacks; he was depressed, apathetic 
and withdrawn.  The examiner also noted impaired impulse 
control, sleeping impairment, irritability and outbursts of 
anger.  His GAF score was 67.  The examiner noted that the 
veteran's social functioning had changed, that he had been 
divorced three times and did not trust relationships.  He 
avoided social contact.

In an August 2002 statement, the veteran reported that he met 
the requirements for a 100 percent schedular evaluation.  He 
gave examples that he believed fit each criteria.  Among 
them, he stated that he had suicidal ideations, and that he 
would clean his guns and think how easy it would be, and he 
would drive up and down the mountain thinking of driving off 
the side.  He stated that the only thing that kept him from 
following through on it was his family.  He stated that he 
could not remember names or places that he had just been to, 
and that someone would come up to him and act like old 
friends and he would not be able to remember who they were.  
He stated that he was not oriented to time because he would 
think something happened a week ago but in reality it could 
have been months or years prior.  He stated that his family 
has indicated to him that he does not maintain personal 
hygiene, and that his girlfriend has to remind him to comb 
his hair and take his medications.  He stated that he has not 
been able to work since May 2001, that he could not 
understand his clients, or remember how to figure out 
pricing, or what he was picking up for material.  He stated 
that he would sleep all day to avoid having to talk to anyone 
who might ask him a question.  He stated that his girlfriend 
manages the household for him, including writing bills and 
personal correspondence.

October 2002 outpatient treatment reports indicated that the 
veteran and his girlfriend attended relationship skills 
support meetings for the veteran's suffering from post-
traumatic stress disorder.  The social worker indicated that 
the couple actively participated in all discussions and 
seemed to have established a good rapport with other members.

In a December 2002 statement, the veteran asserted that he 
would get maybe one or two nights of six hours straight sleep 
a week, and because of that he was always exhausted.  He 
stated that the sleep deprivation caused him to do strange 
things to his mind.  He stated that during the day he would 
get panic attacks and would not answer the phone or get the 
mail.  He stated that one day he told his girlfriend he was 
leaving and he drove to Nevada, although he does not remember 
driving there.  He stated that he spent two days there 
sleeping after he checked into a hotel and did not tell his 
family where he was.  He stated that he was totally impaired 
in every way, that he did not remember people's names that 
had been in his life for 20 years, and that he would get lost 
driving.  He could not comprehend what others were saying, 
and used the wrong words when he spoke.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for post-traumatic 
stress disorder.

The veteran is currently rated as 70 percent disabling for 
post-traumatic stress disorder.  In order to warrant a 100 
percent disability rating, the next higher rating, the 
evidence must show total occupational and social impairment, 
due to symptoms such as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
occupation, or own name. See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

The veteran has asserted that he has a willingness to kill 
himself but for the sake of his family, that he is not 
oriented to time or place, that he cannot remember peoples' 
names, that he once had trouble finding his way home, that he 
did not attend to personal hygiene properly, and that he was 
unable to conduct his business as a general contractor.  In 
contrast, the examination reports consistently reported that 
he had no suicidal or homicidal ideations, that he had fair 
or normal grooming habits, and that he was alert and oriented 
to person, place, and time.  Further, he did not demonstrate 
memory loss for his own name, or for his occupation.  He was 
able to state what his occupation was, and although he has 
significant occupational difficulties, on the most recent 
examination, he reported still working as a contractor.  
Further, he did not demonstrate grossly inappropriate 
behavior.  His behavior was described as cooperative and 
polite in the examination reports.  The Board finds the 
objective examination reports more probative of the veteran's 
current mental condition in a claim for monetary benefits.

The Board finds that the veteran does not have total 
occupational impairment because the evidence does not 
indicate that he was unable to continue work as a general 
contractor due to such symptoms as grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, occupation, or own name.  Further, the Board 
does not find that the veteran has total social impairment, 
as he was able to maintain a steady relationship with his 
current girlfriend, who accompanied him to some outpatient 
visits as well as to meetings for couples dealing with post-
traumatic stress disorder.  Finally, the veteran's lowest GAF 
score was a 40, indicating major but not total impairment.  
Moreover, other GAFs of 50 and 67 were given, also indicating 
that he does not have total occupational impairment.

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Based upon careful review of the evidence of 
record, the Board finds that the evidence did not show that 
this case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the veteran has occupational impairment, 
it is not exceptional and is adequately reflected in the 
regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



